Citation Nr: 0510415	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for low back pain with degenerative disc disease 
(DDD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left hand.

3.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right hand.

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right foot.

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left foot.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

Although the February 2002 rating decision denied the 
veteran's claim of entitlement to service connection for low 
back pain with DDD on its merits, the Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim 
may not be considered.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In May 2004, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  

The issues of increased initial disability ratings for 
peripheral neuropathy of the right and left hands and for the 
right and left feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1994 RO decision denied service connection for 
low back pain with DDD at the L5-S1 level.

2.  The evidence received since the October 1994 rating 
decision is either cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter of 
whether the veteran's preexisting back disability was 
aggravated during service; and when considered with all of 
the evidence of record, it has no significant effect upon the 
facts previously considered.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision, which denied the 
veteran's claim of entitlement to service connection for low 
back pain with DDD at the L5-S1 level, is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  The evidence received since the October 1994 rating 
decision is not new and material evidence, and the claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in May 2003, which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In June 2001, and again in August 2001, prior to the February 
2002 rating decision, the RO provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim to reopen a previously denied claim 
for service connection for a low back disability with DDD, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Thus, the discussion contained in this letter 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  The 
content of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, Social Security Administration records, VA 
examination reports and VA and private treatment records.  
The veteran has not indicated that there are any additional 
obtainable records.  The Board consequently finds that VA's 
duty to assist the veteran in obtaining records in connection 
with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

Factual Background

An August 1994 rating decision denied the veteran's initial 
claim of entitlement to service connection for low back pain 
with DDD, claimed as a result of an inservice injury, because 
it was determined that the veteran had a pre-existing back 
injury at the time of his induction into active duty service 
that was not aggravated by his service or any incident 
therein.  The veteran was notified of the decision in August 
1994.  He did not appeal the rating decision.  

Thereafter, VA treatment records and an August 1994 VA 
examination report were associated with the veteran's claims 
file.  An October 1994 rating decision continued the denial 
of the veteran's claim on the basis that he had submitted 
cumulative evidence that was not new and material.  The 
veteran was notified of the decision in November 1994.  He 
did not appeal the rating decision.

In January 2001, the veteran submitted a request to reopen 
the claim of entitlement to service connection for a low back 
disability.  

The evidence of record at the time of the October 1994 rating 
decision included the veteran's service medical records, a 
Social Security Administration decision, a VA examination 
report and VA treatment records.  

The veteran's August 1970 pre-induction report of medical 
history indicates that he had a prior back injury; however, 
he denied back trouble of any kind.  The accompanying medical 
examination report shows a clinical evaluation of his spine 
was normal.  Service medical records show the veteran 
initially complained of lumbar back pain in October 1970.  At 
that time he gave a history of having previously dislocated a 
vertebra.  The impression was low back strain and the veteran 
was placed on physical profile.  X-ray studies of the 
lumbosacral spine revealed findings within normal limits 
except for slight joint space narrowing at the L5-S1 level, 
suggestive of possible degenerative disc disease.  A December 
1970 back evaluation notes the veteran's history of a prior 
lifting injury to his back in September 1969.  He stated that 
he had earlier been diagnosed with myofascial strain.  The 
December 1970 evaluation diagnosed back pain of undetermined 
etiology and with no orthopaedic disease found.  The examiner 
found that the disability existed prior to enlistment and had 
not been aggravated by the veteran's service.  The veteran 
was again put on physical profile until March 1971.  June 
1971 treatment records show his complaints of low back pain.  
The veteran's April 1972 separation examination report shows 
evaluation of his spine was normal.  A May 1976 medical 
history report indicates the veteran denied recurrent back 
pain.

A December 1992 Social Security Administration decision of 
record granted the veteran disability benefits for DDD of the 
lumbar spine and post laminectomy pain syndrome.

VA treatment records, dating from March to October 1992, were 
also of record.  These treatment records show treatment for 
chronic low back pain that was noted to have its onset since 
a 1990 work-related injury.

The August 1994 VA examination report of record at the time 
of the earlier rating decision, shows a diagnosis of DDD at 
the L5-S1 level with cicatrix, spondylosis and osteophytes 
status post laminectomy.  The examination report notes that 
the veteran injured his back lifting a box in September 1990.

Evidence submitted subsequent to the October 1994 rating 
decision includes private treatment records, June 2001 and 
2003 VA examination reports, an August 2001 statement from 
the veteran's wife, and medical evaluations for Social 
Security Administration, as well as the veteran's testimony 
at a May 2004 travel board hearing before the undersigned. 

Most of the private medical records show ongoing complaints 
and treatment for low back disability.  However, an April 
2000 evaluation conducted for Social Security Administration, 
notes the veteran's history of back difficulty in service and 
that he was on a profile limiting the amount of weight he 
could lift.  The report further notes that he was discharged 
from the military without disability.  Also, a July 2002 
follow-up consultation from L. A. Lesnak, D.O., notes the 
veteran's history of low back pain preceding service, which 
required frequent chiropractic treatment, and of a low back 
injury in service during basic training.  The consultation 
report also noted the veteran's subsequent work-related 
injury in 1990 and surgery in 1992.  

The June 2001 VA examination report notes that the veteran's 
medical records were unavailable for review.  The report 
further notes the veteran's history of a back injury during 
basic training and of subsequent intermittent pain since that 
time until his subsequent work injury.  The diagnosis was DDD 
of the lumbosacral spine.  The examiner did not opine on the 
etiology of the current disability.

In an August 2001 written statement, the veteran's wife 
indicates that the veteran injured his back and that his back 
condition had slowly deteriorated until he required major 
surgery.  She further states that his current back disability 
is 100 percent disabling.

An October 2003 VA examination report again notes that the 
veteran's medical records were unavailable for review.  The 
veteran gave a history of initially injuring his back during 
basic training and claimed that he continued to have 
intermittent back problems afterwards until he reinjured his 
back at work.  The diagnosis was degenerative joint disease 
of the lumbar spine status post surgery at L5-S1.  The 
examiner did not opine on the etiology of the veteran's 
current low back disability.

The veteran testified at his May 2004 travel board hearing 
that he had injured his back probably a year before entering 
service.  He testified that the injury prior to service was a 
mild pulled muscle for which he sought chiropractic 
treatment.  He injured his back during basic training 
carrying a heavy duffel bag up and down stairs.  Afterwards 
he was placed on a profile restricting the amount of weight 
he could lift and did not have any heavy lifting for the 
remainder of his service as a crane operator.  He did state 
that he experienced daily back pain in service.  After his 
discharge he continued to work as a crane operator and did 
not reinjure his back until his work-related injury.  He did 
not seek treatment for his back pain after his discharge and 
before the 1990 injury.  The veteran testified that he filed 
a worker's compensation claim as a result of the 1990 injury 
and was awarded benefits with no deduction for his service 
injury.

Analysis

The veteran is seeking to reopen the claim of entitlement to 
service connection for low back pain with DDD at L5-S1.  

As noted above, the RO considered the veteran's claim on its 
merits, or a de novo basis.  The veteran was not prejudiced 
by the RO's action in that a de novo review is a lower 
threshold in establishing a claim of service connection.  
However, the Board must initially determine whether the 
appellant presented new and material evidence sufficient to 
reopen the service connection claim because doing so goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2004).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.  

Since the veteran did not appeal the October 1994 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claim, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the October 1994 
rating decision, in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be 
binding precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
1994 rating decision, the Board notes that the vast majority 
of the treatment records show no more than ongoing treatment 
for the veteran's current low back disability.  Therefore, 
the Board finds this evidence to be cumulative or redundant 
of evidence already of record and it is neither new nor 
material.  38 C.F.R. § 3.156(a).  

The April 2000 and July 2002 private consultation reports are 
new evidence in the sense that they were not previously of 
record and specifically note the veteran's history of an 
inservice injury.  However, they are not material because 
they only note the veteran's history of an inservice back 
injury and lay assertions, merely transcribed by a medical 
expert, do not amount to new and material evidence.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the 
evaluations do not bear directly and substantially on the 
issue of whether the veteran's documented preexisting back 
condition was aggravated by his service or whether any 
currently diagnosed back disability is related to an in-
service injury.  Likewise, the June 2001 and October 2003 VA 
examination reports are new evidence, but not material 
because they do not address the etiology of the current low 
back disability.  

The Board acknowledges the veteran's wife's statement and the 
veteran's hearing testimony in May 2004, recounting his 
inservice injury and expressing their belief that he 
currently has a low back disability that was either caused by 
an inservice injury or aggravated by his service.  While he 
and his wife may provide statements and testimony as lay 
affiants as to their observations, they are not competent to 
offer opinions as to a medical diagnosis or medical causation 
concerning his current disability.  This is so because they 
do not have the necessary training and/or expertise, 
themselves, to give an opinion on the matter of whether he 
presently has a low back disability which had its onset in 
service or was aggravated by service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  And, such allegations today are the same as they 
were when the RO denied the veteran's claim previously.  The 
veteran has previously contended that he injured his back 
during basic training.  So merely reiterating this very same 
allegation is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Aside from that, his and 
his wife's lay assertions, even if new, still would not be 
material.  See Pollard v. Brown, 6 Vet. App. 11, 12 (1993); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly 
holding that if lay assertions of medical causation will not 
suffice initially to establish a plausible basis for the 
claim, then it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the October 1994 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), as in effect prior to August 29, 2001, 
and provides no basis to reopen the previously denied claim 
of entitlement to service connection for low back pain with 
DDD.  Accordingly, the appeal is denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for low back pain with DDD, 
the appeal is denied.


REMAND

During his May 2004 hearing before the undersigned, the 
veteran testified that he received ongoing treatment for his 
service-connected peripheral neuropathy of all his limbs at 
the VA Medical Center (VAMC) in Denver, Colorado.  He 
specifically testified that he had been treated for his 
peripheral neuropathy a month prior to the hearing.  Although 
copies of the veteran's VA compensation examinations are of 
record, the most recent VA treatment records associated with 
the claims file are in October 1992.  These putative records 
are pertinent to his claims for initial increased evaluations 
for his service-connected peripheral neuropathy of the hands 
and feet and are within the control of VA.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, the RO should obtain these 
treatment records and associate them with the claims file.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his service-connected disabilities.  
After the veteran has signed the 
appropriate releases, the RO should 
attempt to obtain copies of all private 
treatment records identified by the 
veteran, and all records of treatment 
from the VA Medical Center in Denver, 
Colorado, dated from October 1992 to the 
present.  Any records received should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record.  If the benefits 
sought on appeal remain adverse to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford him the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


